Citation Nr: 1500338	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-23 324	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2. Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) in St. Petersburg, Florida (RO). 

In February 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The Board remanded this matter in July 2011.  


FINDINGS OF FACT

After this case was previously before the Board in July 2011, the RO issued rating decisions in September 2012, January 2014, and November 2014 granting all benefits reasonably sought on appeal.  


CONCLUSION OF LAW

As all benefits sought on appeal have been granted, this appeal must be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.100, 20.101, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has not expressly withdrawn this appeal.  However, all benefits sought on appeal have been granted.  Specifically, the RO issued a rating decision in September 2012 granting service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating of 20 percent effective from December 12, 2007.  Then, in a January 2014 rating decision, the RO granted service connection for lumbar radiculopathy of the right lower extremity and left lower extremity as secondary to the service-connected disability of degenerative disc disease of the lumbar spine.  The RO assigned an initial 20 percent rating for the right lower extremity and a separate 10 percent rating for the left lower extremity.  Most recently, in November 2014, the RO issued a third rating decision, which granted service connection for peripheral neuropathy of the right lower extremity, and assigned an initial evaluation of 20 percent effective from July 28, 2014.  

The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the September 2012, January 2014, or November 2014 rating decisions, including the schedular rating(s) or effective date(s) assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran is free to file an NOD within the remainder of the one-year appeal period following either the January 2014 or November 2014 rating decisions if he wishes to do so.  

At present, however, all benefits sought on appeal have been granted.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal.  Therefore, it is dismissed.


ORDER

The appeal is dismissed.




		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


